a123118exhibit1013jon_image1.jpg [a123118exhibit1013jon_image1.jpg]
Cloud Contact Center Software


Exhibit 10.13


December 6, 2018


Jonathan Rosenberg




Dear Jonathan,


Subject to approval by the Compensation Committee of the Board of Directors (the
“Compensation Committee”), we are very pleased to offer you employment with
Five9, Inc. (“Company” or “Five9”) for the position of Chief Technology Officer.
This position will report to Rowan Trollope, Chief Executive Officer. This
position carries considerable responsibility and is integral to the continued
development and success of our Company. This letter formally presents the
specifics of our offer of employment, which you should read and carefully
consider.
Your expected employment start date is January 2, 2019. In this position, you
will receive a base annual salary of $350,000, paid semi-monthly at a rate of
$14,583.34 per pay period. In addition, you may be eligible to earn an annual
bonus target of $210,000, payable quarterly, the objectives of which will be set
by the Compensation Committee. Assuming your start date is January 2, 2019, your
eligibility for a quarterly bonus will commence with the Company’s first fiscal
quarter beginning January 1, 2019. The Compensation Committee retains sole
discretion to determine eligibility, objectives, metrics, structure of the bonus
program and the amount of quarterly bonuses you may receive.
Subject to approval by the Compensation Committee, you will be granted (i) an
award of restricted stock units (“RSUs”) covering a number of shares of Company
common stock with a target dollar value (determined in accordance with the
Company’s Equity Award Grant Policy) equal to $1,250,000, which will be subject
to vesting over four years, with a one year cliff vesting period as to 25% of
the underlying shares and quarterly vesting thereafter.
You will also be granted (ii) an option to purchase a number of shares of
Company common stock with a target dollar value (determined in accordance with
the Company’s Equity Award Grant Policy) equal to $1,250,000, which will be
subject to vesting over four years, with a one year cliff vesting period as to
25% of the underlying shares and monthly vesting thereafter. The vesting
commencement dates for your RSUs and option will be set forth in your award
agreements, and vesting of each award will be subject to your continued service
on each vesting date. The terms of your RSUs and option will be governed by our
2014 Equity Incentive Plan and our standard forms of option and RSU award
agreements.
You will be eligible to receive up to 15 days of Paid Time-Off (PTO) per year,
subject to applicable Company policies. Your PTO will accrue at the rate of 10
hours per month. As a full-time employee of the Company, you will be eligible to
participate in Company-sponsored benefits and be a member


Five9, Inc.
4000 Executive Parkway, Suite 400
San Ramon, CA 94583
www.five9.com



--------------------------------------------------------------------------------

a123118exhibit1013jon_image1.jpg [a123118exhibit1013jon_image1.jpg]
Cloud Contact Center Software


of any employee benefit plans that the Company may establish and that are
generally available to other full-time employees of the Company. Currently,
these benefits include medical, dental and vision. In the near future, we will
provide you more detailed information about these benefits, including
eligibility rules.
The Company has adopted the Key Employee Severance Benefit Plan (“KESP”), and
you will be eligible for benefits provided under the KESP as a Tier 3
Participant.
Employment with the Company is “at will.” This means that you are free to resign
at any time with or without Cause (defined below) or prior notice. Similarly,
the Company is free to terminate our employment relationship with you at any
time, with or without Cause or prior notice. As you know, Five9 is involved in a
highly competitive and quickly evolving industry. Although your job duties,
title, compensation and benefits, as well as the Company’s policies and
procedures, may change from time- to-time, the “at-will” nature of your
employment may only be changed in a document signed by you and the CEO of the
Company. Your employment with the Company is subject to Five9’s general
employment policies, many of which are described in the Five9 Employee Handbook.
You will devote your best efforts to the performance of your job for the
Company. While employed by the Company, you will not undertake any other
activity which creates an improper conflict of interest or adversely affects
your ability to perform your job duties for the Company. You will follow the
Company’s policies and procedures (including our policies protecting other
employees against discrimination and sexual harassment) as described to you from
time to time.
You hereby agree not to use, disclose to the Company or induce the Company to
use any confidential, proprietary or trade secret information or material
belonging to others which comes (or has come) into your knowledge or possession
at any time, nor will you use any such information or material in the course of
your employment with the Company, absent written authorization from the
third-party that owns the information and the Company. You also agree not to ask
any applicant, employee or other person to engage in such activities, absent
written authorization from the third-party that owns the information and the
Company. In the event you believe that your work at the Company would make it
difficult for you not to disclose to the Company any confidential, proprietary
or trade secret information or materials belonging to others, you will
immediately provide written notice to the Company’s Chief Executive Officer and
the Human Resources Department. You further confirm that you have no other
agreements, relationships with or commitments to any other person or entity that
conflict with your obligations as an employee of the Company (including but not
limited to noncompetition and non- solicitation agreements), and you represent
that your employment will not require you to violate any obligation to or
confidence with any other entity or person.
Your employment pursuant to this offer is contingent on the following: (1) your
signing of the Company’s Agreement Regarding Confidential Information,
Intellectual Property, Non-Solicitation; (2) your ability to provide the Company
with the legally-required proof of your identity and authorization to work in
the United States; (3) our satisfaction that you will not be in violation of any
non-compete, proprietary invention and information agreements, or any other
similar agreement


Five9, Inc.
4000 Executive Parkway, Suite 400
San Ramon, CA 94583
www.five9.com



--------------------------------------------------------------------------------

a123118exhibit1013jon_image1.jpg [a123118exhibit1013jon_image1.jpg]
Cloud Contact Center Software


between you and any current or former employer; (4) completion of satisfactory
reference checking and background screen to include employment and education
verification and criminal background check; and (5) your signing of the
Company’s Mutual Arbitration Agreement.
Jonathan, we hope that you will accept our employment offer on the above terms
and conditions, which can be modified only in writing as signed by the Company's
Chief Executive Officer. This letter sets forth the terms of your employment
with us and supersedes any prior representations or agreements, whether written
or oral, with respect to the subject matter hereof, including any other
agreement between you and the Company regarding payment of any severance and/or
stock option or RSU vesting acceleration. We realize that this sounds a bit
formal, but we want to make sure that you understand the important aspects of
employment at Five9, before you make a decision about joining us. To accept our
offer, please electronically sign this document no later than December 10, 2018.
Please contact me if you have any questions whatsoever about this letter or your
employment. We are looking forward to you joining us as a member of the Five9
team.




Sincerely,


/s/ Rowan Trollope
Rowan Trollope
Chief Executive Officer


I have read and accept this employment offer.




/s/ Jonathan Rosenberg
Jonathan Rosenberg


12/10/2018
Date Signed






Five9, Inc.
4000 Executive Parkway, Suite 400
San Ramon, CA 94583
www.five9.com

